DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 03/15/2021 has been considered by the Examiner and made of record in the application file.	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,949,679. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “adjusting a control parameter of the near infrared sensor” and the classification of the object is “based on data of the visible spectrum image associated with the region of interest” renders claims 1-20 as broadened and obvious variants of claims 1-20 of U.S. Patent 10,949,679.  

Allowable Subject Matter
McMordie (US 2011/0063446 A1) discloses a long wave infrared sensor; (figure 1 “105”, paragraph 28; thermos-graphic camera) a near infrared sensor; (figure 1 “120” telephoto camera near infrared by capturing data after the trigger of a near-infrared flash; paragraphs 28 and 52); obtaining a long wave infrared image from the long wave infrared sensor, (figure 8, step 810) identifying a region of interest associated with the object in the long wave infrared image, (figure 8, step 825). However, McMordie fails to disclose “a long wave infrared sensor; a near infrared sensor; a visible spectrum sensor; and one or more processors coupled to the long wave infrared sensor, the near infrared sensor, and the visible spectrum sensor, configured to: obtain a long wave infrared image using the long wave infrared sensor, identify a region of interest associated with an object in the long wave infrared image, obtain a near infrared image captured using the near infrared sensor, obtain a visible spectrum image captured using the visible spectrum sensor, extract features for the region of interest using the near infrared image and the visible spectrum image, fuse the features for the region of interest from the near infrared sensor and the visible spectrum sensor, and determine a classification of the object using the fused features for the region of interest.”  Therefore, claims 1-20 would be allowed if a Terminal Disclaimer is filed to overcome the Double Patenting rejection.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665